Title: To George Washington from Jacob Bayley, 25 January 1783
From: Bayley, Jacob
To: Washington, George


                        
                            Sr
                            Newbury 25th Janry 1783
                        
                        I am Sory to Tire your Excelencys patience with my letters but as you was pleased to Imploy one in Some
                            business in Time past. The account of which I have Sent to General Hazen who will lay them before your Excelency for your
                            approbation. I have wrote him who will say what is necessesary on the accounts you will pardon me when I make one request
                            more for my Son in Captivety, when the other prisoners Came away the 20th october he had not received a Change of
                            Cloathing from that he was Taken with which was very light had not Changed his Shirt for four months I Should have Sent
                            him releaf if I could have Done it in a Lawfull way, but I belong to the grants and no State, I would also mention Lt Henry
                            Lovewell and John Lovewel who were in Irons at Quebek when the other prisoners came away. in october last, I can Send a
                            Flag acrost Easily if I had your Excelencys orders for it. I am your Excelencys very Humble Servant
                        
                            Jacob Bayley
                        
                        
                            Since writing the above I have news that my Son is returned home by what means do not hear.
                        
                    